EXHIBIT 10.9

 

MICROCHIP TECHNOLOGY INCORPORATED

 

2001 EMPLOYEE STOCK PURCHASE PLAN

 

As Amended Through August 15, 2003

 

The following constitute the provisions of the 2001 Employee Stock Purchase Plan
of Microchip Technology Incorporated, as amended through August 15, 2003.

 


1.               PURPOSE. THE PURPOSE OF THE PLAN IS TO PROVIDE EMPLOYEES OF THE
COMPANY AND ONE OR MORE OF ITS CORPORATE AFFILIATES AN OPPORTUNITY TO PURCHASE
COMMON STOCK OF THE COMPANY THROUGH ACCUMULATED PAYROLL DEDUCTIONS. IT IS THE
INTENTION OF THE COMPANY TO HAVE THE PLAN QUALIFY AS AN “EMPLOYEE STOCK PURCHASE
PLAN” UNDER SECTION 423 OF THE CODE. THE PROVISIONS OF THE PLAN, ACCORDINGLY,
SHALL BE CONSTRUED SO AS TO EXTEND AND LIMIT PARTICIPATION IN A UNIFORM AND
NONDISCRIMINATORY BASIS CONSISTENT WITH THE REQUIREMENTS OF SECTION 423.


 


2.                                       DEFINITIONS.


 


(A)                                  “ADMINISTRATOR” SHALL MEAN THE COMMITTEE
DESIGNATED BY THE BOARD TO ADMINISTER THE PLAN PURSUANT TO SECTION 14.


 


(B)                                 “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


 


(C)                                  “CHANGE OF CONTROL”  SHALL MEAN THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 


(I)                                     A MERGER OR OTHER REORGANIZATION IN
WHICH THE COMPANY WILL NOT BE THE SURVIVING CORPORATION (OTHER THAN A
REORGANIZATION EFFECTED PRIMARILY TO CHANGE THE STATE IN WHICH THE COMPANY IS
INCORPORATED); OR


 


(II)                                  THE CONSUMMATION OF THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;
OR


 


(III)                               A REVERSE MERGER IN WHICH THE COMPANY IS THE
SURVIVING CORPORATION BUT IN WHICH MORE THAN FIFTY PERCENT (50%) OF THE
COMPANY’S OUTSTANDING VOTING STOCK IS TRANSFERRED TO A PERSON OR PERSONS
DIFFERENT FROM THOSE WHO HELD THE STOCK IMMEDIATELY PRIOR TO SUCH MERGER.


 


(D)                                 “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


(E)                                  “COMMITTEE” MEANS A COMMITTEE OF THE BOARD
APPOINTED BY THE BOARD IN ACCORDANCE WITH SECTION 14 HEREOF.

 

--------------------------------------------------------------------------------


 


(F)                                    “COMMON STOCK” SHALL MEAN THE COMMON
STOCK OF THE COMPANY, PAR VALUE $0.001.


 


(G)                                 “COMPANY” SHALL MEAN MICROCHIP TECHNOLOGY
INCORPORATED, A DELAWARE CORPORATION.


 


(H)                                 “COMPENSATION” SHALL MEAN THE FOLLOWING
ITEMS PAID TO AN ELIGIBLE EMPLOYEE BY THE COMPANY AND/ OR ONE OR MORE CORPORATE
AFFILIATES DURING SUCH INDIVIDUAL’S PERIOD OF PARTICIPATION IN THE PLAN:
(I) REGULAR BASE SALARY, AND (II) ANY PRE-TAX CONTRIBUTIONS MADE BY THE ELIGIBLE
EMPLOYEES TO ANY CODE SECTION 401(K) PLAN, ANY CODE SECTION 125 PLAN, ANY
UNFUNDED NON-QUALIFIED DEFERRED COMPENSATION PLAN DESCRIBED IN SECTIONS 201(2),
301(A)(3) OR 401(A)(1) OF ERISA, AND (III) ALL OVERTIME PAYMENTS, BONUSES,
COMMISSIONS, PROFIT-SHARING DISTRIBUTIONS AND OTHER INCENTIVE TYPE PAYMENTS.
THERE SHALL BE EXCLUDED ANY CONTRIBUTIONS (EXCEPT 401(K) AND 125 CONTRIBUTIONS)
MADE ON THE ELIGIBLE EMPLOYEE’S BEHALF BY THE COMPANY OR CORPORATE AFFILIATE.


 


(I)                                     “CORPORATE AFFILIATE” SHALL MEAN ANY
PARENT OR SUBSIDIARY OF THE COMPANY (AS DEFINED IN SECTION 424 OF THE CODE)
WHICH IS INCORPORATED IN THE UNITED STATES, INCLUDING ANY PARENT OR SUBSIDIARY
CORPORATION WHICH BECOMES SUCH AFTER THE EFFECTIVE DATE.


 


(J)                                     “EFFECTIVE DATE” SHALL MEAN MARCH 1,
2002.


 


(K)                                  “ELIGIBLE EMPLOYEE” SHALL MEAN ANY
INDIVIDUAL WHO IS A COMMON LAW EMPLOYEE OF ANY PARTICIPATING COMPANY AND WHOSE
CUSTOMARY EMPLOYMENT WITH THE PARTICIPATING COMPANY IS AT LEAST 20 HOURS PER
WEEK AND MORE THAN FIVE (5) MONTHS IN ANY CALENDAR YEAR. FOR PURPOSES OF THE
PLAN, THE EMPLOYMENT RELATIONSHIP SHALL BE TREATED AS CONTINUING INTACT WHILE
THE INDIVIDUAL IS ON SICK LEAVE OR OTHER LEAVE OF ABSENCE APPROVED BY THE
COMPANY. WHERE THE PERIOD OF LEAVE EXCEEDS 90 DAYS AND THE INDIVIDUAL’S RIGHT TO
REEMPLOYMENT IS NOT GUARANTEED EITHER BY STATUTE OR IN WRITING SIGNED BY A DULY
AUTHORIZED OFFICER OF THE COMPANY, THE EMPLOYMENT RELATIONSHIP SHALL BE DEEMED
TO HAVE TERMINATED ON THE 91ST DAY OF SUCH LEAVE.


 


(L)                                     “ENTRY DATE” SHALL MEAN THE FIRST
TRADING DAY OF ANY OFFERING PERIOD. AN ENTRY DATE OCCURS ON THE FIRST TRADING
DAY IN MARCH OR SEPTEMBER.


 


(M)                               “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT
INCOME SECURITY OF 1974, AS AMENDED.


 


(N)                                 “EXERCISE DATE” SHALL MEAN THE FIRST TRADING
DAY OF MARCH AND SEPTEMBER.


 


(O)                                 “FAIR MARKET VALUE” SHALL MEAN THE CLOSING
SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS
QUOTED ON SUCH EXCHANGE OR SYSTEM ON THE DATE OF DETERMINATION, AS REPORTED IN
THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE BOARD DEEMS RELIABLE;
PROVIDED, HOWEVER, THAT IF THERE IS NO CLOSING SALES PRICE (OR CLOSING BID
PRICE, IF APPLICABLE) FOR SUCH DATE, THEN THE CLOSING SALES PRICE (OR CLOSING
BID PRICE, IF APPLICABLE) FOR THE NEXT DAY FOR WHICH SUCH QUOTATION EXISTS.


 


(P)                                 “OFFERING PERIODS” SHALL MEAN A PERIOD OF
TIME DURING WHICH AN OPTION GRANTED PURSUANT TO THE PLAN MAY BE EXERCISED. THE
PLAN SHALL BE IMPLEMENTED BY A SERIES OF OFFERING PERIODS (“SERIES OF OFFERING
PERIODS”). EACH SERIES OF OFFERING PERIODS SHALL CONTAIN FOUR

 

2

--------------------------------------------------------------------------------


 


(4) OFFERING PERIODS. THE FIRST OFFERING PERIOD IN THE SERIES SHALL COMMENCE ON
THE FIRST TRADING DAY ON OR AFTER MARCH 1, 2002, AND SHALL END ON THE FIRST
TRADING DAY ON OR AFTER MARCH 1, 2004 (THE “LAST DAY OF THE SERIES”). THE SECOND
OFFERING PERIOD IN THE SERIES SHALL COMMENCE ON THE NEXT FOLLOWING ENTRY DATE,
SHALL LAST APPROXIMATELY 18 MONTHS AND SHALL END ON THE LAST DAY OF THE SERIES.
THE THIRD OFFERING PERIOD IN THE SERIES SHALL COMMENCE ON THE NEXT FOLLOWING
ENTRY DATE, SHALL LAST APPROXIMATELY 12 MONTHS AND SHALL END ON THE LAST DAY OF
THE SERIES. THE FOURTH OFFERING PERIOD IN THE SERIES SHALL COMMENCE ON THE NEXT
FOLLOWING ENTRY DATE, SHALL LAST APPROXIMATELY SIX (6) MONTHS AND SHALL END ON
THE LAST DAY OF THE SERIES. A NEW SERIES OF OFFERING PERIODS SHALL COMMENCE ON
THE LAST DAY OF THE SERIES. THE DURATION AND TIMING OF OFFERING PERIODS MAY BE
CHANGED PURSUANT TO SECTION 19 OF THIS PLAN.


 


(Q)                                 “PARTICIPATING COMPANY” SHALL MEAN THE
COMPANY AND SUCH CORPORATE AFFILIATES AS MAY BE DESIGNATED FROM TIME TO TIME BY
THE BOARD TO EXTEND THE BENEFITS OF THE PLAN TO THEIR ELIGIBLE EMPLOYEES.


 


(R)                                    “PLAN” SHALL MEAN THIS EMPLOYEE STOCK
PURCHASE PLAN.


 


(S)                                  “PURCHASE PERIOD” SHALL MEAN THE
APPROXIMATELY SIX (6) MONTH PERIOD COMMENCING ON ONE EXERCISE DATE AND ENDING
WITH THE NEXT EXERCISE DATE, EXCEPT THAT THE FIRST PURCHASE PERIOD OF ANY
OFFERING PERIOD SHALL COMMENCE ON THE FIRST ENTRY DATE AND END WITH THE NEXT
EXERCISE DATE.


 


(T)                                    “PURCHASE PRICE” SHALL MEAN 85% OF THE
FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE ENTRY DATE OR ON THE
EXERCISE DATE, WHICHEVER IS LOWER; PROVIDED, HOWEVER, THAT THE PURCHASE PRICE
MAY BE ADJUSTED BY THE ADMINISTRATOR PURSUANT TO SECTION 20.


 


(U)                                 “TRADING DAY” SHALL MEAN A DAY ON WHICH
NATIONAL STOCK EXCHANGES AND THE NASDAQ SYSTEM ARE OPEN FOR TRADING.


 


3.                                       ELIGIBILITY.


 


(A)                                  GENERALLY. ANY ELIGIBLE EMPLOYEE ON A GIVEN
ENTRY DATE SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(B)                                 LIMITATIONS. ANY PROVISIONS OF THE PLAN TO
THE CONTRARY NOTWITHSTANDING, NO ELIGIBLE EMPLOYEE SHALL BE GRANTED AN OPTION
UNDER THE PLAN (I) TO THE EXTENT THAT, IMMEDIATELY AFTER THE GRANT, SUCH
ELIGIBLE EMPLOYEE (OR ANY OTHER PERSON WHOSE STOCK WOULD BE ATTRIBUTED TO SUCH
ELIGIBLE EMPLOYEE PURSUANT TO SECTION 424(D) OF THE CODE) WOULD OWN CAPITAL
STOCK OF THE COMPANY AND/OR HOLD OUTSTANDING OPTIONS TO PURCHASE SUCH STOCK
POSSESSING FIVE PERCENT (5%) OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE
OF ALL CLASSES OF THE CAPITAL STOCK OF THE COMPANY OR OF ANY SUBSIDIARY, OR
(II) TO THE EXTENT THAT HIS OR HER RIGHTS TO PURCHASE STOCK UNDER ALL EMPLOYEE
STOCK PURCHASE PLANS OF THE COMPANY AND ITS SUBSIDIARIES ACCRUES AT A RATE WHICH
EXCEEDS $25,000.00 WORTH OF STOCK (DETERMINED AT THE FAIR MARKET VALUE OF THE
SHARES AT THE TIME SUCH OPTION IS GRANTED) FOR EACH CALENDAR YEAR IN WHICH SUCH
OPTION IS OUTSTANDING AT ANY TIME.


 


4.                                       OFFERING PERIODS. THE PLAN SHALL BE
IMPLEMENTED BY A SERIES OF OFFERING PERIODS (“SERIES OF OFFERING PERIODS”). EACH
SERIES OF OFFERING PERIODS SHALL CONTAIN FOUR (4) OFFERING PERIODS. THE FIRST
OFFERING PERIOD IN THE SERIES SHALL COMMENCE ON THE FIRST TRADING DAY ON OR
AFTER

 

3

--------------------------------------------------------------------------------


 


MARCH 1, 2002, AND SHALL END ON THE FIRST TRADING DAY ON OR AFTER MARCH 1, 2004
(THE “LAST DAY OF THE SERIES”). THE SECOND OFFERING PERIOD IN THE SERIES SHALL
COMMENCE ON THE NEXT FOLLOWING ENTRY DATE, SHALL LAST APPROXIMATELY 18 MONTHS
AND SHALL END ON THE LAST DAY OF THE SERIES. THE THIRD OFFERING PERIOD IN THE
SERIES SHALL COMMENCE ON THE NEXT FOLLOWING ENTRY DATE, SHALL LAST APPROXIMATELY
12 MONTHS AND SHALL END ON THE LAST DAY OF THE SERIES. THE FOURTH OFFERING
PERIOD IN THE SERIES SHALL COMMENCE ON THE NEXT FOLLOWING ENTRY DATE, SHALL LAST
APPROXIMATELY SIX (6) MONTHS AND SHALL END ON THE LAST DAY OF THE SERIES. A NEW
SERIES OF OFFERING PERIODS SHALL COMMENCE ON THE LAST DAY OF THE SERIES. THE
DURATION AND TIMING OF OFFERING PERIODS MAY BE CHANGED PURSUANT TO SECTION 19 OF
THIS PLAN.


 


5.                                       PARTICIPATION. AN ELIGIBLE EMPLOYEE
MAY BECOME A PARTICIPANT IN THE PLAN BY COMPLETING A SUBSCRIPTION AGREEMENT
AUTHORIZING PAYROLL DEDUCTIONS IN THE FORM OF EXHIBIT A TO THIS PLAN AND FILING
IT WITH THE COMPANY’S STOCK PLAN ADMINISTRATOR, ON A DATE DETERMINED BY SUCH
ADMINISTRATOR, WHICH SHALL BE NO LATER THAN FIVE (5) TRADING DAYS PRIOR TO THE
APPLICABLE ENTRY DATE.


 


6.                                       PAYROLL DEDUCTIONS.


 


(A)                                  AT THE TIME A PARTICIPANT FILES HIS OR HER
SUBSCRIPTION AGREEMENT, HE OR SHE SHALL ELECT TO HAVE PAYROLL DEDUCTIONS MADE ON
EACH PAY DAY DURING THE OFFERING PERIOD IN ANY MULTIPLE OF ONE-PERCENT (1%), BUT
NOT EXCEEDING TEN-PERCENT (10%) OF THE COMPENSATION WHICH HE OR SHE RECEIVES
DURING EACH PURCHASE PERIOD; PROVIDED, HOWEVER, THAT SHOULD A PAYDAY OCCUR ON AN
EXERCISE DATE, A PARTICIPANT SHALL HAVE THE PAYROLL DEDUCTIONS MADE ON SUCH DAY
APPLIED TO HIS OR HER ACCOUNT UNDER THE NEW OFFERING PERIOD OR PURCHASE PERIOD,
AS THE CASE MAY BE. A PARTICIPANT’S SUBSCRIPTION AGREEMENT SHALL REMAIN IN
EFFECT FOR SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED AS PROVIDED IN
SECTION 10 HEREOF.


 


(B)                                 PAYROLL DEDUCTIONS FOR A PARTICIPANT SHALL
COMMENCE ON THE FIRST PAYDAY FOLLOWING THE ENTRY DATE AND SHALL END ON THE LAST
PAYDAY IN THE OFFERING PERIOD TO WHICH SUCH AUTHORIZATION IS APPLICABLE, UNLESS
SOONER TERMINATED BY THE PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF. ALL
PAYROLL DEDUCTIONS MADE FOR A PARTICIPANT SHALL BE CREDITED TO HIS OR HER
ACCOUNT UNDER THE PLAN AND SHALL BE WITHHELD IN WHOLE PERCENTAGES ONLY. A
PARTICIPANT MAY NOT MAKE ANY ADDITIONAL PAYMENTS INTO SUCH ACCOUNT.


 


(C)                                  A PARTICIPANT MAY DISCONTINUE HIS OR HER
PARTICIPATION IN THE PLAN AS PROVIDED IN SECTION 10 HEREOF, OR MAY DECREASE (BUT
NOT INCREASE) THE RATE OF HIS OR HER PAYROLL DEDUCTIONS DURING THE OFFERING
PERIOD BY COMPLETING OR FILING WITH THE COMPANY A NEW SUBSCRIPTION AGREEMENT
AUTHORIZING A CHANGE IN PAYROLL DEDUCTION RATE. NO MORE THAN ONE (1) SUCH
REDUCTION SHALL BE ALLOWED IN ANY PURCHASE PERIOD. A PARTICIPANT MAY ONLY
INCREASE THE RATE OF HIS OR HER PAYROLL DEDUCTIONS BEGINNING WITH THE NEXT
OFFERING PERIOD WHICH LASTS 24 MONTHS. THE CHANGE IN RATE SHALL BE EFFECTIVE AS
SOON AS ADMINISTRATIVELY PRACTICABLE.


 


(D)                                 NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
NECESSARY TO COMPLY WITH SECTION 423(B)(8) OF THE CODE AND SECTION 3(B) HEREOF,
A PARTICIPANT’S PAYROLL DEDUCTIONS MAY BE DECREASED TO ZERO PERCENT (0%) AT ANY
TIME DURING A PURCHASE PERIOD. PAYROLL DEDUCTIONS SHALL RECOMMENCE AT THE RATE
PROVIDED IN SUCH PARTICIPANT’S SUBSCRIPTION AGREEMENT AT THE BEGINNING OF THE
FIRST PURCHASE PERIOD WHICH IS SCHEDULED TO END IN THE FOLLOWING CALENDAR YEAR,
UNLESS TERMINATED BY THE PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF.

 

4

--------------------------------------------------------------------------------


 


(E)                                  AT THE TIME THE OPTION IS EXERCISED, IN
WHOLE OR IN PART, OR AT THE TIME SOME OR ALL OF THE COMPANY’S COMMON STOCK
ISSUED UNDER THE PLAN IS DISPOSED OF, THE PARTICIPANT MUST MAKE ADEQUATE
PROVISION FOR THE COMPANY’S FEDERAL, STATE, OR OTHER TAX WITHHOLDING
OBLIGATIONS, IF ANY, WHICH ARISE UPON THE EXERCISE OF THE OPTION OR THE
DISPOSITION OF THE COMMON STOCK. AT ANY TIME, THE COMPANY MAY, BUT SHALL NOT BE
OBLIGATED TO, WITHHOLD FROM THE PARTICIPANT’S COMPENSATION THE AMOUNT NECESSARY
FOR THE COMPANY TO MEET APPLICABLE WITHHOLDING OBLIGATIONS, INCLUDING ANY
WITHHOLDING REQUIRED TO MAKE AVAILABLE TO THE COMPANY ANY TAX DEDUCTIONS OR
BENEFITS ATTRIBUTABLE TO SALE OR EARLY DISPOSITION OF COMMON STOCK BY THE
ELIGIBLE EMPLOYEE.


 


7.                                       GRANT OF OPTION. ON THE ENTRY DATE OF
EACH OFFERING PERIOD, EACH ELIGIBLE EMPLOYEE PARTICIPATING IN SUCH OFFERING
PERIOD SHALL BE GRANTED AN OPTION TO PURCHASE ON EACH EXERCISE DATE DURING SUCH
OFFERING PERIOD (AT THE APPLICABLE PURCHASE PRICE) UP TO A NUMBER OF SHARES OF
THE COMPANY’S COMMON STOCK DETERMINED BY DIVIDING SUCH ELIGIBLE EMPLOYEE’S
PAYROLL DEDUCTIONS ACCUMULATED PRIOR TO SUCH EXERCISE DATE AND RETAINED IN THE
PARTICIPANT’S ACCOUNT AS OF THE EXERCISE DATE BY THE APPLICABLE PURCHASE PRICE;
PROVIDED THAT IN NO EVENT SHALL AN ELIGIBLE EMPLOYEE BE PERMITTED TO PURCHASE
DURING EACH PURCHASE PERIOD MORE THAN 7,500(1) SHARES OF THE COMPANY’S COMMON
STOCK (SUBJECT TO ANY ADJUSTMENT PURSUANT TO SECTION 19), AND PROVIDED FURTHER
THAT SUCH PURCHASE SHALL BE SUBJECT TO THE LIMITATIONS SET FORTH IN SECTIONS
3(B) AND 6 HEREOF. THE ELIGIBLE EMPLOYEE MAY ACCEPT THE GRANT OF SUCH OPTION BY
TURNING IN A COMPLETED SUBSCRIPTION AGREEMENT (ATTACHED HERETO AS EXHIBIT A) TO
THE STOCK PLAN ADMINISTRATOR, ON A DATE DETERMINED BY SUCH ADMINISTRATOR, WHICH
SHALL BE NO LATER THAN FIVE (5) TRADING DAYS PRIOR TO AN APPLICABLE ENTRY DATE.
THE ADMINISTRATOR MAY, FOR FUTURE OFFERING PERIODS, INCREASE OR DECREASE, IN ITS
ABSOLUTE DISCRETION, THE MAXIMUM NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK
AN ELIGIBLE EMPLOYEE MAY PURCHASE DURING EACH PURCHASE PERIOD OF SUCH OFFERING
PERIOD. EXERCISE OF THE OPTION SHALL OCCUR AS PROVIDED IN SECTION 8 HEREOF,
UNLESS THE PARTICIPANT HAS WITHDRAWN PURSUANT TO SECTION 10 HEREOF. THE OPTION
SHALL EXPIRE ON THE LAST DAY OF THE OFFERING PERIOD.


 


8.                                       EXERCISE OF OPTION.


 


(A)                                  UNLESS A PARTICIPANT WITHDRAWS FROM THE
PLAN AS PROVIDED IN SECTION 10 HEREOF, HIS OR HER OPTION FOR THE PURCHASE OF
SHARES SHALL BE EXERCISED AUTOMATICALLY ON THE EXERCISE DATE, AND THE MAXIMUM
NUMBER OF FULL SHARES SUBJECT TO OPTION SHALL BE PURCHASED FOR SUCH PARTICIPANT
AT THE APPLICABLE PURCHASE PRICE WITH THE ACCUMULATED PAYROLL DEDUCTIONS IN HIS
OR HER ACCOUNT. NO FRACTIONAL SHARES SHALL BE PURCHASED; ANY PAYROLL DEDUCTIONS
ACCUMULATED IN A PARTICIPANT’S ACCOUNT WHICH ARE NOT SUFFICIENT TO PURCHASE A
FULL SHARE SHALL BE RETAINED IN THE PARTICIPANT’S ACCOUNT FOR THE SUBSEQUENT
PURCHASE PERIOD OR OFFERING PERIOD, SUBJECT TO EARLIER WITHDRAWAL BY THE
PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF. ANY OTHER FUNDS LEFT OVER IN A
PARTICIPANT’S ACCOUNT AFTER THE EXERCISE DATE SHALL BE RETURNED TO THE
PARTICIPANT. DURING A PARTICIPANT’S LIFETIME, A PARTICIPANT’S OPTION TO PURCHASE
SHARES HEREUNDER IS EXERCISABLE ONLY BY HIM OR HER.


 


(B)                                 IF THE ADMINISTRATOR DETERMINES THAT, ON A
GIVEN EXERCISE DATE, THE NUMBER OF SHARES WITH RESPECT TO WHICH OPTIONS ARE TO
BE EXERCISED MAY EXCEED (I) THE NUMBER OF SHARES OF

 

--------------------------------------------------------------------------------

(1)          As adjusted for a May 2002 3-for-2 stock split.

 

5

--------------------------------------------------------------------------------


 


COMMON STOCK THAT WERE AVAILABLE FOR SALE UNDER THE PLAN ON THE ENTRY DATE OF
THE APPLICABLE OFFERING PERIOD, OR (II) THE NUMBER OF SHARES AVAILABLE FOR SALE
UNDER THE PLAN ON SUCH EXERCISE DATE, THE ADMINISTRATOR MAY IN ITS SOLE
DISCRETION (X) PROVIDE THAT THE COMPANY SHALL MAKE A PRO RATA ALLOCATION OF THE
SHARES OF COMMON STOCK AVAILABLE FOR PURCHASE ON SUCH ENTRY DATE OR EXERCISE
DATE, AS APPLICABLE, IN AS UNIFORM A MANNER AS SHALL BE PRACTICABLE AND AS IT
SHALL DETERMINE IN ITS SOLE DISCRETION TO BE EQUITABLE AMONG ALL PARTICIPANTS
EXERCISING OPTIONS TO PURCHASE COMMON STOCK ON SUCH EXERCISE DATE, AND CONTINUE
ALL OFFERING PERIODS THEN IN EFFECT, OR (Y) PROVIDE THAT THE COMPANY SHALL MAKE
A PRO RATA ALLOCATION OF THE SHARES AVAILABLE FOR PURCHASE ON SUCH ENTRY DATE OR
EXERCISE DATE, AS APPLICABLE, IN AS UNIFORM A MANNER AS SHALL BE PRACTICABLE AND
AS IT SHALL DETERMINE IN ITS SOLE DISCRETION TO BE EQUITABLE AMONG ALL
PARTICIPANTS EXERCISING OPTIONS TO PURCHASE COMMON STOCK ON SUCH EXERCISE DATE,
AND TERMINATE ANY OR ALL OFFERING PERIODS THEN IN EFFECT PURSUANT TO SECTION 20
HEREOF. THE COMPANY MAY MAKE PRO RATA ALLOCATION OF THE SHARES AVAILABLE ON THE
ENTRY DATE OF ANY APPLICABLE OFFERING PERIOD PURSUANT TO THE PRECEDING SENTENCE,
NOTWITHSTANDING ANY AUTHORIZATION OF ADDITIONAL SHARES FOR ISSUANCE UNDER THE
PLAN BY THE COMPANY’S SHAREHOLDERS SUBSEQUENT TO SUCH ENTRY DATE.


 


9.                                       DELIVERY. AS SOON AS REASONABLY
PRACTICABLE AFTER EACH EXERCISE DATE ON WHICH A PURCHASE OF SHARES OCCURS, THE
COMPANY SHALL ARRANGE THE DELIVERY TO EACH PARTICIPANT THE SHARES PURCHASED UPON
EXERCISE OF HIS OR HER OPTION IN A FORM DETERMINED BY THE ADMINISTRATOR.


 


10.                                 WITHDRAWAL.


 


(A)                                  AT ANY TIME PRIOR TO THE LAST FIVE
(5) TRADING DAYS OF A PURCHASE PERIOD, A PARTICIPANT MAY WITHDRAW FROM THE PLAN
BY GIVING WRITTEN NOTICE TO THE COMPANY IN THE FORM OF EXHIBIT B TO THIS PLAN.
THE PARTICIPANT SHALL ELECT TO EITHER HAVE (I) ALL OF THE PARTICIPANT’S PAYROLL
DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT USED TO PURCHASE SHARES AT THE NEXT
EXERCISE DATE OR (II) ALL PAYROLL DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT
REFUNDED. IN NEITHER EVENT WILL ANY FURTHER PAYROLL DEDUCTIONS FOR THE PURCHASE
OF SHARES BE MADE FOR SUCH OFFERING PERIOD. IF A PARTICIPANT WITHDRAWS FROM AN
OFFERING PERIOD, THE PARTICIPANT MAY NOT RE-ENROLL IN THE PLAN UNTIL THE NEXT
OFFERING PERIOD WHICH LASTS 24 MONTHS, AND PAYROLL DEDUCTIONS SHALL NOT RESUME
AT THE BEGINNING OF SUCH OFFERING PERIOD UNLESS THE PARTICIPANT DELIVERS TO THE
COMPANY A NEW SUBSCRIPTION AGREEMENT IN A MANNER PROVIDED FOR IN SECTION 5.


 


(B)                                 A PARTICIPANT’S WITHDRAWAL FROM AN OFFERING
PERIOD SHALL NOT HAVE ANY EFFECT UPON HIS OR HER ELIGIBILITY TO PARTICIPATE IN
ANY SIMILAR PLAN WHICH MAY HEREAFTER BE ADOPTED BY THE COMPANY.


 


11.                                 TERMINATION OF EMPLOYMENT. IN THE EVENT A
PARTICIPANT CEASES TO BE AN ELIGIBLE EMPLOYEE OF THE COMPANY OR ANY
PARTICIPATING COMPANY (OTHER THAN AS A RESULT OF DEATH OR PERMANENT DISABILITY),
ANY PAYROLL DEDUCTIONS CREDITED TO SUCH PARTICIPANT’S ACCOUNT DURING THE
OFFERING PERIOD BUT NOT YET USED TO PURCHASE SHARES UNDER THE PLAN SHALL BE
RETURNED TO SUCH PARTICIPANT AND SUCH PARTICIPANT’S OPTION SHALL BE
AUTOMATICALLY TERMINATED. IN THE EVENT A PARTICIPANT CEASES TO BE AN EMPLOYEE OF
THE COMPANY OR ANY PARTICIPATING COMPANY AS A RESULT OF DEATH OR PERMANENT
DISABILITY, THEN SUCH PARTICIPANT (OR PERSONAL REPRESENTATIVE OF THE ESTATE OF
THE DECEASED PARTICIPANT) MAY ELECT AT ANY TIME PRIOR TO THE LAST FIVE
(5) TRADING DAYS OF A PURCHASE PERIOD IN WHICH SUCH TERMINATION OCCURS, TO
(I) HAVE ALL OF SUCH PARTICIPANT’S PAYROLL DEDUCTIONS FOR SUCH

 

6

--------------------------------------------------------------------------------


 


PURCHASE PERIOD REFUNDED TO THE PARTICIPANT OR  (II) HAVE ALL SUCH PAYROLL
DEDUCTIONS USED TO PURCHASE THE COMPANY’S COMMON STOCK ON THE EXERCISE DATE
FOLLOWING SUCH TERMINATION.


 


12.                                 INTEREST. NO INTEREST SHALL ACCRUE ON THE
PAYROLL DEDUCTIONS OF A PARTICIPANT IN THE PLAN.


 


13.                                 STOCK.


 


(A)                                  SUBJECT TO ADJUSTMENT UPON CHANGES IN
CAPITALIZATION OF THE COMPANY AS PROVIDED IN SECTION 19 HEREOF, THE NUMBER OF
SHARES OF THE COMPANY’S COMMON STOCK WHICH SHALL BE MADE AVAILABLE FOR SALE
UNDER THE PLAN SHALL BE 3,275,000 SHARES, PLUS UP TO 150,000 REMAINING UNISSUED
SHARES AVAILABLE AS OF THE EFFECTIVE DATE UNDER THE COMPANY’S PREVIOUS ESPP, AND
PLUS BEGINNING JANUARY 1, 2005, AND EACH JANUARY 1 THEREAFTER DURING THE TERM OF
THE PLAN, AN AUTOMATIC ANNUAL INCREASE IN SHARES RESERVED OF THE LESSER OF
(I) 1,500,000 SHARES, (II) ONE HALF OF ONE PERCENT (0.5%) OF THE THEN
OUTSTANDING SHARES OF OUR COMMON STOCK, OR (III) SUCH LESSER AMOUNT AS IS
APPROVED BY OUR BOARD OF DIRECTORS(2); PROVIDED, HOWEVER, THAT THE SHARES UNDER
THE COMPANY’S PREVIOUS ESPP SHALL NOT BE AVAILABLE FOR ISSUANCE UNDER THE PLAN
TO THE EXTENT THAT SUCH RESERVATION WOULD, IN THE OPINION OF THE COMPANY’S
INDEPENDENT AUDITORS, RESULT IN A COMPENSATION EXPENSE TO THE COMPANY UNDER
EITHER EITF 97-12 OR FIN 44. (3)


 


(B)                                 UNTIL THE SHARES ARE ISSUED (AS EVIDENCED BY
THE APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED
TRANSFER AGENT OF THE COMPANY), A PARTICIPANT SHALL ONLY HAVE THE RIGHTS OF AN
UNSECURED CREDITOR WITH RESPECT TO SUCH SHARES, AND NO RIGHT TO VOTE OR RECEIVE
DIVIDENDS OR ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH RESPECT TO SUCH
SHARES.


 


(C)                                  SHARES TO BE DELIVERED TO A PARTICIPANT
UNDER THE PLAN SHALL BE HELD IN A BROKERAGE ACCOUNT IN STREET NAME.


 


14.                                 ADMINISTRATION. THE ADMINISTRATOR SHALL
ADMINISTER THE PLAN AND SHALL HAVE FULL AND EXCLUSIVE DISCRETIONARY AUTHORITY TO
CONSTRUE, INTERPRET AND APPLY THE TERMS OF THE PLAN, TO DETERMINE ELIGIBILITY
AND TO ADJUDICATE ALL DISPUTED CLAIMS FILED UNDER THE PLAN. EVERY FINDING,
DECISION AND DETERMINATION MADE BY THE ADMINISTRATOR SHALL, TO THE FULL EXTENT
PERMITTED BY LAW, BE FINAL AND BINDING UPON ALL PARTIES.


 


15.                                 DESIGNATION OF BENEFICIARY.


 


(A)                                  A PARTICIPANT MAY FILE A WRITTEN
DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE ANY PAYROLL DEDUCTIONS, IF ANY,
FROM THE PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE EVENT OF SUCH PARTICIPANT’S
DEATH SUBSEQUENT TO AN EXERCISE DATE ON WHICH THE OPTION IS EXERCISED BUT PRIOR
TO DELIVERY TO SUCH PARTICIPANT OF SUCH PAYROLL DEDUCTIONS. IN ADDITION, A
PARTICIPANT MAY FILE A WRITTEN

 

--------------------------------------------------------------------------------

(2)          Approved by shareholders August 15, 2003.

 

(3)          All numbers in this Section 13(a) have been adjusted to reflect a
May 2002 3-for-2 stock split, the additional 500,000 shares approved by the
stockholders on August 16, 2002 and the additional 975,000 shares approved by
the stockholders on August 15, 2003.

 

7

--------------------------------------------------------------------------------


 


DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE ANY PAYROLL DEDUCTIONS FROM THE
PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE EVENT OF SUCH PARTICIPANT’S DEATH
PRIOR TO EXERCISE OF THE OPTION. IF A PARTICIPANT IS MARRIED AND THE DESIGNATED
BENEFICIARY IS NOT THE SPOUSE, SPOUSAL CONSENT SHALL BE REQUIRED FOR SUCH
DESIGNATION TO BE EFFECTIVE.


 


(B)                                 SUCH DESIGNATION OF BENEFICIARY MAY BE
CHANGED BY THE PARTICIPANT AT ANY TIME BY WRITTEN NOTICE. IN THE EVENT OF THE
DEATH OF A PARTICIPANT AND IN THE ABSENCE OF A BENEFICIARY VALIDLY DESIGNATED
UNDER THE PLAN WHO IS LIVING AT THE TIME OF SUCH PARTICIPANT’S DEATH, THE
COMPANY SHALL DELIVER SUCH PAYROLL DEDUCTIONS TO THE EXECUTOR OR ADMINISTRATOR
OF THE ESTATE OF THE PARTICIPANT, OR IF NO SUCH EXECUTOR OR ADMINISTRATOR HAS
BEEN APPOINTED (TO THE KNOWLEDGE OF THE COMPANY), THE COMPANY, IN ITS
DISCRETION, MAY DELIVER SUCH PAYROLL DEDUCTIONS TO THE SPOUSE OR TO ANY ONE OR
MORE DEPENDENTS OR RELATIVES OF THE PARTICIPANT, OR IF NO SPOUSE, DEPENDENT OR
RELATIVE IS KNOWN TO THE COMPANY, THEN TO SUCH OTHER PERSON AS THE COMPANY
MAY DESIGNATE.


 


(C)                                  ALL BENEFICIARY DESIGNATIONS SHALL BE IN
SUCH FORM AND MANNER AS THE ADMINISTRATOR MAY DESIGNATE FROM TIME TO TIME.


 


16.                                 TRANSFERABILITY. NEITHER PAYROLL DEDUCTIONS
CREDITED TO A PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE
OF AN OPTION OR TO RECEIVE SHARES UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN BY WILL, THE LAWS OF
DESCENT AND DISTRIBUTION OR AS PROVIDED IN SECTION 15 HEREOF) BY THE
PARTICIPANT. ANY SUCH ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR OTHER
DISPOSITION SHALL BE WITHOUT EFFECT, EXCEPT THAT THE COMPANY MAY TREAT SUCH ACT
AS AN ELECTION TO WITHDRAW FUNDS FROM AN OFFERING PERIOD IN ACCORDANCE WITH
SECTION 10 HEREOF.


 


17.                                 USE OF FUNDS. ALL PAYROLL DEDUCTIONS
RECEIVED OR HELD BY THE COMPANY UNDER THE PLAN MAY BE USED BY THE COMPANY FOR
ANY CORPORATE PURPOSE, AND THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE SUCH
PAYROLL DEDUCTIONS. UNTIL SHARES ARE ISSUED, PARTICIPANTS SHALL ONLY HAVE THE
RIGHTS OF AN UNSECURED CREDITOR.


 


18.                                 REPORTS. INDIVIDUAL ACCOUNTS SHALL BE
MAINTAINED FOR EACH PARTICIPANT IN THE PLAN. STATEMENTS OF ACCOUNT SHALL BE
GIVEN TO PARTICIPATING ELIGIBLE EMPLOYEES AT LEAST ANNUALLY, WHICH STATEMENTS
SHALL SET FORTH THE AMOUNTS OF PAYROLL DEDUCTIONS, THE PURCHASE PRICE, THE
NUMBER OF SHARES PURCHASED AND THE REMAINING CASH BALANCE, IF ANY.


 


19.                                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,
DISSOLUTION, LIQUIDATION, MERGER OR CHANGE OF CONTROL.


 


(A)                                  CHANGES IN CAPITALIZATION. SUBJECT TO ANY
REQUIRED ACTION BY THE SHAREHOLDERS OF THE COMPANY, THE MAXIMUM NUMBER OF SHARES
OF THE COMPANY’S COMMON STOCK WHICH SHALL BE MADE AVAILABLE FOR SALE UNDER THE
PLAN, THE MAXIMUM NUMBER OF SHARES EACH PARTICIPANT MAY PURCHASE EACH PURCHASE
PERIOD (PURSUANT TO SECTION 7), AS WELL AS THE PRICE PER SHARE AND THE NUMBER OF
SHARES OF COMMON STOCK COVERED BY EACH OPTION UNDER THE PLAN WHICH HAS NOT YET
BEEN EXERCISED SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN
THE NUMBER OF ISSUED SHARES OF COMMON STOCK RESULTING FROM A STOCK SPLIT,
REVERSE STOCK SPLIT, STOCK DIVIDEND, COMBINATION OR RECLASSIFICATION OF THE
COMMON STOCK, OR ANY OTHER CHANGE IN THE NUMBER OF SHARES OF COMMON STOCK
EFFECTED WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER,
THAT CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED
TO HAVE BEEN “EFFECTED WITHOUT

 

8

--------------------------------------------------------------------------------


 


RECEIPT OF CONSIDERATION.”  SUCH ADJUSTMENT SHALL BE MADE BY THE ADMINISTRATOR,
WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE.
EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF SHARES OF
STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS,
SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO,
THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN OPTION.


 


(B)                                 CHANGE IN CONTROL. IN THE EVENT OF A CHANGE
OF CONTROL, EACH OUTSTANDING OPTION SHALL BE ASSUMED OR AN EQUIVALENT OPTION
SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR SUBSIDIARY OF THE
SUCCESSOR CORPORATION. IN THE EVENT THAT THE SUCCESSOR CORPORATION REFUSES TO
ASSUME OR SUBSTITUTE FOR THE OPTION, ANY PURCHASE PERIODS THEN IN PROGRESS SHALL
BE SHORTENED BY SETTING A NEW EXERCISE DATE AND ANY OFFERING PERIODS THEN IN
PROGRESS SHALL END ON THE NEW EXERCISE DATE. THE NEW EXERCISE DATE SHALL BE
BEFORE THE DATE OF THE COMPANY’S PROPOSED CHANGE OF CONTROL. THE ADMINISTRATOR
SHALL NOTIFY EACH PARTICIPANT IN WRITING, AT LEAST 10 BUSINESS DAYS PRIOR TO THE
NEW EXERCISE DATE, THAT THE EXERCISE DATE FOR THE PARTICIPANT’S OPTION HAS BEEN
CHANGED TO THE NEW EXERCISE DATE AND THAT THE PARTICIPANT’S OPTION SHALL BE
EXERCISED AUTOMATICALLY ON THE NEW EXERCISE DATE, UNLESS PRIOR TO SUCH DATE THE
PARTICIPANT HAS WITHDRAWN FROM THE OFFERING PERIOD AS PROVIDED IN SECTION 10
HEREOF.


 


20.                                 AMENDMENT OR TERMINATION.


 


(A)                                  THE ADMINISTRATOR MAY AT ANY TIME AND FOR
ANY REASON TERMINATE OR AMEND THE PLAN. EXCEPT AS OTHERWISE PROVIDED IN THE
PLAN, NO SUCH TERMINATION CAN AFFECT OPTIONS PREVIOUSLY GRANTED, PROVIDED THAT
AN OFFERING PERIOD MAY BE TERMINATED BY THE ADMINISTRATOR ON ANY EXERCISE DATE
IF THE ADMINISTRATOR DETERMINES THAT THE TERMINATION OF THE OFFERING PERIOD OR
THE PLAN IS IN THE BEST INTERESTS OF THE COMPANY AND ITS SHAREHOLDERS. EXCEPT AS
PROVIDED IN SECTION 19 AND THIS SECTION 20 HEREOF, NO AMENDMENT MAY MAKE ANY
CHANGE IN ANY OPTION THERETOFORE GRANTED WHICH ADVERSELY AFFECTS THE RIGHTS OF
ANY PARTICIPANT. TO THE EXTENT NECESSARY TO COMPLY WITH SECTION 423 OF THE CODE
(OR ANY SUCCESSOR RULE OR PROVISION OR ANY OTHER APPLICABLE LAW, REGULATION OR
STOCK EXCHANGE RULE), THE COMPANY SHALL OBTAIN SHAREHOLDER APPROVAL IN SUCH A
MANNER AND TO SUCH A DEGREE AS REQUIRED.


 


(B)                                 WITHOUT SHAREHOLDER CONSENT AND WITHOUT
REGARD TO WHETHER ANY PARTICIPANT RIGHTS MAY BE CONSIDERED TO HAVE BEEN
“ADVERSELY AFFECTED,” THE ADMINISTRATOR SHALL BE ENTITLED TO CHANGE THE OFFERING
PERIODS, LIMIT THE FREQUENCY AND/OR NUMBER OF CHANGES IN THE AMOUNT WITHHELD
DURING AN OFFERING PERIOD, ESTABLISH THE EXCHANGE RATIO APPLICABLE TO AMOUNTS
WITHHELD IN A CURRENCY OTHER THAN U.S. DOLLARS, PERMIT PAYROLL WITHHOLDING IN
EXCESS OF THE AMOUNT DESIGNATED BY A PARTICIPANT IN ORDER TO ADJUST FOR DELAYS
OR MISTAKES IN THE COMPANY’S PROCESSING OF PROPERLY COMPLETED WITHHOLDING
ELECTIONS, ESTABLISH REASONABLE WAITING AND ADJUSTMENT PERIODS AND/OR ACCOUNTING
AND CREDITING PROCEDURES TO ENSURE THAT AMOUNTS APPLIED TOWARD THE PURCHASE OF
COMMON STOCK FOR EACH PARTICIPANT PROPERLY CORRESPOND WITH AMOUNTS WITHHELD FROM
THE PARTICIPANT’S COMPENSATION, AND ESTABLISH SUCH OTHER LIMITATIONS OR
PROCEDURES AS THE ADMINISTRATOR DETERMINES IN ITS SOLE DISCRETION ADVISABLE
WHICH ARE CONSISTENT WITH THE PLAN.


 


(C)                                  IN THE EVENT THE ADMINISTRATOR DETERMINES
THAT THE ONGOING OPERATION OF THE PLAN MAY RESULT IN UNFAVORABLE FINANCIAL
ACCOUNTING CONSEQUENCES, THE BOARD MAY, IN ITS DISCRETION AND, TO THE EXTENT
NECESSARY OR DESIRABLE, MODIFY OR AMEND THE PLAN TO REDUCE OR ELIMINATE SUCH
ACCOUNTING CONSEQUENCE INCLUDING, BUT NOT LIMITED TO:

 

9

--------------------------------------------------------------------------------


 


(I)                                     INCREASING THE PURCHASE PRICE FOR ANY
OFFERING PERIOD INCLUDING AN OFFERING PERIOD UNDERWAY AT THE TIME OF THE CHANGE
IN PURCHASE PRICE;


 


(II)                                  SHORTENING ANY OFFERING PERIOD SO THAT
OFFERING PERIOD ENDS ON A NEW EXERCISE DATE, INCLUDING AN OFFERING PERIOD
UNDERWAY AT THE TIME OF THE BOARD ACTION; AND


 


(III)                               ALLOCATING SHARES.


 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 


21.                                 NOTICES. ALL NOTICES OR OTHER COMMUNICATIONS
BY A PARTICIPANT TO THE COMPANY UNDER OR IN CONNECTION WITH THE PLAN SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED IN THE FORM AND MANNER SPECIFIED BY
THE COMPANY AT THE LOCATION, OR BY THE PERSON, DESIGNATED BY THE COMPANY FOR THE
RECEIPT THEREOF.


 


22.                                 CONDITIONS UPON ISSUANCE OF SHARES. SHARES
SHALL NOT BE ISSUED WITH RESPECT TO AN OPTION UNLESS THE EXERCISE OF SUCH OPTION
AND THE ISSUANCE AND DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH
ALL APPLICABLE PROVISIONS OF LAW, DOMESTIC OR FOREIGN, INCLUDING, WITHOUT
LIMITATION, THE SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED, THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND THE
REQUIREMENTS OF ANY STOCK EXCHANGE UPON WHICH THE SHARES MAY THEN BE LISTED, AND
SHALL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT
TO SUCH COMPLIANCE.


 


AS A CONDITION TO THE EXERCISE OF AN OPTION, THE COMPANY MAY REQUIRE THE PERSON
EXERCISING SUCH OPTION TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE
THAT THE SHARES ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT
INTENTION TO SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR
THE COMPANY, SUCH A REPRESENTATION IS REQUIRED BY ANY OF THE AFOREMENTIONED
APPLICABLE PROVISIONS OF LAW.


 


23.                                 TERM OF PLAN. THE PLAN SHALL BECOME
EFFECTIVE UPON THE EARLIER TO OCCUR OF ITS ADOPTION BY THE BOARD OF DIRECTORS OR
ITS APPROVAL BY THE SHAREHOLDERS OF THE COMPANY. IT SHALL CONTINUE IN EFFECT
UNTIL TERMINATED UNDER SECTION 20 HEREOF.


 


24.                                 AUTOMATIC TRANSFER TO LOW PRICE OFFERING
PERIOD. TO THE EXTENT PERMITTED BY ANY APPLICABLE LAWS, REGULATIONS, OR STOCK
EXCHANGE RULES IF THE FAIR MARKET VALUE OF THE COMMON STOCK ON ANY EXERCISE DATE
IN AN OFFERING PERIOD IS LOWER THAN THE FAIR MARKET VALUE OF THE COMMON STOCK ON
THE ENTRY DATE OF SUCH OFFERING PERIOD, THEN ALL PARTICIPANTS IN SUCH OFFERING
PERIOD SHALL BE AUTOMATICALLY WITHDRAWN FROM SUCH OFFERING PERIOD IMMEDIATELY
AFTER THE EXERCISE OF THEIR OPTION ON SUCH EXERCISE DATE AND AUTOMATICALLY
RE-ENROLLED IN THE IMMEDIATELY FOLLOWING OFFERING PERIOD.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

MICROCHIP TECHNOLOGY INCORPORATED


EMPLOYEE STOCK PURCHASE PLAN


ENROLLMENT FORM


 

Please print and complete all information below:

 

Full name:

 

 

 

 

Badge #:

 

 

 

Last

First

M

 

 

 

 

 

 

 

 

 

 

 

 

Home Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

 

Date of Hire:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION I - ELECTION

 

Choose One:

 

o  I hereby decline to participate in the Employee Stock Purchase Plan for this
semi-annual participation period.

 

o  I hereby authorize Microchip Technology Inc. to deduct the following amount
from my salary each pay period (gross salary).

 

CIRCLE ONE:      1%      2%      3%      4%      5%      6%      7%      8%    
9%      10%

 

I understand that my participation will automatically remain in effect from one
offering period to the next offering period in accordance with my payroll
deduction authorization, unless I withdraw from the ESPP, change the rate of my
payroll deduction or my employment status changes.

 

I understand that my shares will be placed in a brokerage account in street
name.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION II – BENEFICIARY (for payroll deducted, cash balance of contributions
prior to a purchase)

I understand that if I am married, my spouse shall automatically be my
designated beneficiary unless I elect otherwise and my spouse consents to such
election. When more than one beneficiary is designated, if the percentage is not
specified, payment will be made in equal dollars to each surviving beneficiary,
or all to the last surviving beneficiary.

 

PRIMARY BENEFICIARY

I hereby designate the following person(s) as primary beneficiary of my payroll
deduction account under the Plan payable by reason of my death.

 

Name

 

Relationship of Beneficiary

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONTINGENT BENEFICIARY

In the event that there is no living primary beneficiary at my death, I hereby
designate the following person(s) as contingent beneficiary of my payroll
deduction account.

 

Name

 

Relationship of Beneficiary

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subscription Date:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

Signature of Employee

 

 

Date

 

 

***Two-Sided Document****

SECTION III- CONSENT OF SPOUSE

 

Note:  If your spouse is not your Designated Primary Beneficiary, then this
Designation of beneficiary is invalid without the consent of your spouse unless
your spouse waived the right to consent to any change in the beneficiary
designation under a prior beneficiary designation.

 

I acknowledge that I am the spouse of the Participant named on the reverse side
of this form. I hereby certify that I have read this Designation of Beneficiary
Form and understand that I possess a beneficial interest in my spouse’s payroll
deduction account under the Plan if I survive him/her. I hereby acknowledge and
consent to the Designation of Beneficiary on the reverse side of this form. My
consent shall be irrevocable unless my spouse subsequently changes the
designation of beneficiary.

 

If my spouse changes the designation, (Choose A or B):

 

o    (A) I understand I must sign a new consent to the new designation for it to
be effective.

o    (B) I waive my right to consent to any future change in designation. I
understand I have the right to restrict my consent only to the beneficiary
designated on the reverse side of this form by checking box (A.)

 

I have executed this consent this

 

day of

 

, 20

 

.

 

 

 

 

 

 

 

Signature of Participant’s Spouse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

MICROCHIP TECHNOLOGY INCORPORATED

STOCK PURCHASE AGREEMENT

 

I hereby elect to participate in the Employee Stock Purchase Plan (the “ESPP”)
until such time as I elect to withdraw from the ESPP either by written
notification to the Stock Administrator or until termination of the Plan by the
Company, and I hereby subscribe to purchase shares of common stock of Microchip
Technology Incorporated (“Common Stock”) in accordance with the provisions of
this Agreement and the ESPP.  I hereby authorize payroll deductions from each of
my paychecks during the time in which I participate in the ESPP in the 1%
multiple of my earnings (not to exceed a maximum of 10%) specified in my
attached Enrollment Form.

 

I understand that my participation will automatically remain in effect from one
offering period to the next offering period in accordance with my payroll
deduction authorization, unless I withdraw from the ESPP, change the rate of my
payroll deduction or my employment status changes.

 

I understand that my payroll deductions will be accumulated for the purchase of
shares of Common Stock on the last business day of each Purchase Period. The
purchase price per share will be 85% of the lower of (i) the fair market value
per share of Common Stock on my entry date into an Offering Period or (ii) the
fair market value per share on the applicable Exercise Date.

 

I understand that I can withdraw from the ESPP at any time prior to the last 5
business days of a Purchase Period and elect either to have the Company refund
all my payroll deductions for that period or to have such payroll deductions
applied to the purchase of Common Stock at the end of such period.  However, I
may not rejoin the Plan until the next two-year offering period. Upon my
termination of employment or change to ineligible employee status, my
participation in the ESPP will immediately cease and all my payroll deductions
for the semi-annual period in which such termination or change occurs will be
refunded.  Should I die or become disabled while an ESPP participant, payroll
deductions will automatically cease on my behalf, and I or my estate may, at any
time prior to the last 5 business days of the semi-annual period in which I die
or become disabled, elect to have my payroll deductions for that period applied
to the purchase of Common Stock at the end of that period; otherwise, those
deductions will be refunded.  I further understand that I may reduce my rate of
my payroll deductions on one occasion per Purchase Period but that I may only
increase my rate of payroll deductions at the beginning of the next two-year
offering period.

 

I understand that my shares will be placed in a brokerage account in street
name.

 

I understand that the Company has the right, exercisable in its sole discretion,
to amend or terminate the ESPP at any time pursuant to the terms of Section 20
of the Plan.

 

I understand that the ESPP sets forth restrictions (i) limiting the maximum
number of shares which I may purchase per Purchase Period and (ii) prohibiting
me from purchasing more than $25,000 worth of Common Stock per calendar year.

 

I acknowledge that I have received a copy of the official Plan Prospectus
summarizing the operation of the ESPP.  I have read this Agreement and the
Prospectus and hereby agree to be bound by the terms of both this Agreement and
the ESPP.  The effectiveness of this Agreement is dependent upon my eligibility
to participate in the ESPP.

 

 

 

 

 

Print Name

Signature

 

 

Start Date of My Participation:

 

 

Today’s Date:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

MICROCHIP TECHNOLOGY INCORPORATED


EMPLOYEE STOCK PURCHASE PLAN (ESPP)


CHANGE FORM

 

Please print and complete all information below:

 

 

 

 

 

 

Full name:

 

 

 

 

Badge #:

 

 

 

 

Last

First

M

 

 

 

 

 

 

 

 

 

 

 

 

Home Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

Date of Hire:

 

 

 

 

 

 

 

 

 

 

SECTION I – CHANGE PAYROLL DEDUCTION PERCENTAGE

 

o  I hereby authorize Microchip Technology Incorporated to change my current
deduction percentage to the following:

 

CIRCLE ONE:        1%          2%          3%          4%          5%         
6%          7%          8%          9%          10%

 

I understand that my participation will automatically remain in effect from one
offering period to the next offering period in accordance with my payroll
deduction authorization, unless I withdraw from the ESPP, change the rate of my
payroll deduction or my employment status changes.

 

I understand that my shares will be placed in a brokerage account in street
name.

 

 

SECTION II – CHANGE BENEFICIARY (for payroll deducted, cash balance of
contributions prior to a purchase)

I understand that if I am married, my spouse shall automatically be my
designated beneficiary unless I elect otherwise and my spouse consents to such
election.  When more than one beneficiary is designated, if the percentage is
not specified, payment will be made in equal dollars to each surviving
beneficiary, or all to the last surviving beneficiary.

 

Primary Beneficiary

I hereby designate the following person(s) as primary beneficiary of my payroll
deduction account under the Plan payable by reason of my death.

 

 

Name

 

Relationship of Beneficiary

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contingent Beneficiary

In the event that there is no living primary beneficiary at my death, I hereby
designate the following person(s) as contingent beneficiary of my payroll
deduction account.

 

 

 

Name

 

Relationship of Beneficiary

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SECTION III – WITHDRAWAL FROM THE EMPLOYEE STOCK PURCHASE PLAN

 

Stop my contributions (select one):

 

o purchase Microchip Technology Inc. shares on the next purchase date.*

o refund my Employee Stock Purchase Plan payroll deductions collected.*

 

--------------------------------------------------------------------------------



*Note:  When withdrawing from the ESPP, per the Plan you will not be eligible to
re-enroll in the ESPP until the beginning of the next two-year offering period. 
See Stock Plan Administrator to confirm that date.

 

 

 

 

 

 

 

 

 

Signature of Employee

 

 

Date

 

 

 

SECTION IV- CONSENT OF SPOUSE

 

Note:  If your spouse is not your Designated Primary Beneficiary, then this
Designation of beneficiary is invalid without the consent of your spouse unless
your spouse waived the right to consent to any change in the beneficiary
designation under a prior beneficiary designation.

 

I acknowledge that I am the spouse of the Participant named on the reverse side
of this form.  I hereby certify that I have read this Designation of Beneficiary
Form and understand that I possess a beneficial interest in my spouse’s payroll
deduction account under the Plan if I survive him/her.  I hereby acknowledge and
consent to the Designation of Beneficiary on the reverse side of this form.  My
consent shall be irrevocable unless my spouse subsequently changes the
designation of beneficiary.

 

 

If my spouse changes the designation, (Choose A or B):

 

o    (A) I understand I must sign a new consent to the new designation for it to
be effective.

o    (B) I waive my right to consent to any future change in designation.  I
understand I have the right to restrict my consent only to the beneficiary
designated on the reverse side of this form by checking box (A.)

 

I have executed this consent this

 

day of

 

, 20

 

.

 

 

 

 

 

 

 

Signature of Participant’s Spouse

 

 

 

 

 

 

--------------------------------------------------------------------------------